788 N.W.2d 10 (2010)
In re Gary Tyler KADZBAN.
People of the State of Michigan, Petitioner-Appellee,
v.
Gary Tyler Kadzban, Respondent-Appellant.
Docket No. 140099. COA No. 292516.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the October 14, 2009 order of the Court of Appeals is considered, and it is DENIED, because the respondent's motion for relief from judgment is prohibited by MCR 6.502(G).
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).